Bell, J.
Under the answer of the Supreme Court to questions certified in this case (163 Ga. 542, 136 S. E. 444), where the mother of a minor child deposited the mother’s money in a savings bank and received therefor the bank’s unsigned deposit ticket, referring to the deposit as having been made by the mother “or” the child, and bearing (after the statement of the amount) the words “Payable to both or either, or the survivor, granting each to the other irrevocable power to draw on our joint or several names,” the terms and language of the deposit-ticket being in accordance with the understanding between the mother and the bank at the time she made the deposit, and where the bank issued also to the mother its pass-book showing such deposit, which pass-book was never in the possession of any other person during the remainder of her life, but which book the bank did not require to be presented with checks as a condition to their payment, and the mother, but no other during her life, drew checks on the account, which the bank paid, and where it does not appear that the child or anyone except the mother and the agents of the bank knew of such deposit until after the mother’s death, and where the mother died intestate, leaving heirs other than the child referred to, and there remained in the bank at that event a substantial balance of the fund so deposited, these facts and circumstances, without more, would not authorize the inference that such balance of the fund became the property of the child on the mother’s death. On the contrary, it was a part of the mother’s estate and should have been administered as such. It follows that the verdict in favor of the administrator and against the caveator, on the issue formed by the eayeat to the administrator’s return, was contrary to the evidence and without evidence to support it, and that the court erred in refusing the caveator’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.